Citation Nr: 1809990	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976, and from October 1990 to August 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected residuals of right knee injury with degenerative joint disease.  The Veteran timely appealed.

In February 2010, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. In March 2010, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2017).

The Board remanded the matter in June 2010 for additional development, and in September 2013 to afford the Veteran another opportunity for a hearing.

Subsequently, in January 2014, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  The Board again remanded the matter for additional development in June 2014, in December 2014, in July 2015, in October 2015, in February 2016, and in March 2017.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2017, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge who conducted the January 2014 Board hearing and that he had the right to another Board hearing.  The Veteran did not request an additional hearing.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from working as a mail handler, and that he continues to work on his own farm.  While the Veteran indicated that he was unable to perform some work activities as a mail handler due to his service-connected disability, he has not alleged that his service-connected disability prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's residuals of right knee injury with degenerative joint disease are shown to be manifested by minimal limited motion and pain; functional flexion limited to 30 degrees, limited extension, recurrent subluxation, and lateral instability are not shown.

2.  Throughout the rating period, meniscus complications are shown to be manifested by stiffness, popping, effusion into the joint, and frequent episodes of locking resulting in additional functional impairment of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of right knee injury with degenerative joint disease are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5260 (2017).

2.  Throughout the rating period, the criteria for no more than a 20 percent disability rating for associated meniscus complications of the right knee are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Analysis 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for residuals of right knee injury with degenerative joint disease.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, pertaining to limited flexion.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.

Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the right knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2017), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Previously, VA General Counsel has held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).
  
However, a recent Court decision has held that evaluation of a knee disability under Diagnostic Code 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, and vice versa.  Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (U.S. App. Vet. Cl., Nov.  29, 2017).  Rather, a separate evaluation in a given case depends on whether manifestations for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code; and that, in evaluations of musculoskeletal disabilities based on limitation of motion, a manifestation has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45, pursuant to principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).  As the Veteran has not had a knee replacement, this code is inapplicable. 

Factual Background

Records show that the Veteran suffered trauma to his right knee while playing football in 1975, with possible cartilage or ligament damage.  His medical history in 2004 reflects subjective complaints of pain, weakness, stiffness, heat and redness, instability or giving way, "locking", fatigability, and lack of endurance.

The report of a May 2006 VA examination reflects complaints of daily right knee aching pain and swelling, which are worse with bending and climbing stairs.  The Veteran reported occasional locking brought on by prolonged sitting, and reported getting an injection and wearing a right knee brace.  He reportedly missed approximately one-to-two weeks of work as a mail handler in the past year due to knee problems.

On examination in May 2006, there is increased pain on repetitive motion, but no change in ranges of motion.  There is tenderness to palpation.  The Veteran's gait is slightly antalgic, with limp favoring the right knee; he could walk on heels and toes and squat.  Ranges of motion of the right knee are to 105 degrees on active flexion and to 115 degrees on passive flexion, with pain noted from 60 degrees; and there is a lack of 5 degrees of extension.  Stability testing is normal, and McMurray's test is negative.  X-rays reveal mild osteoarthritis and soft tissue swelling involving the medial aspect of the right knee.  The Veteran's residuals of right knee injury with degenerative joint disease limit his ability to stand, sit, or walk for prolonged periods of time.

Private records, dated in February 2007, reveal a trace of effusion on the right knee and medial joint line tenderness.

VA records, dated in September 2008, show that the Veteran complained of increased popping of his right knee; and that he recently received a steroid injection.

The report of an October 2009 VA examination reveals that the Veteran wore a right knee brace.  He denies any episodes of dislocation or recurrent subluxation.  He reportedly missed from three-to-four weeks of work in the last year as a mail handler, due to knee pain.  Ranges of motion of the Veteran's right knee are to 100 degrees on flexion, and to 0 degrees on extension.  There are no changes in motion upon repetitive testing; and no pain, weakness, or tenderness noted on examination.  Stability testing is normal.  The Veteran's gait is normal and without functional limitations.

In February 2010, the Veteran testified that he wore a brace on his right knee at work due to swelling from activities such as standing, turning, and twisting all day long.

The report of an August 2010 VA examination reflects that the Veteran still has right knee pain when climbing stairs, and when sitting for prolonged periods of time.  Records show that he recently required aspiration of fluid from the right knee, and that the right knee occasionally locks.  Pain in the right knee is considered as moderate-to-severe.  Current right knee symptoms include giving way, pain, and stiffness; there is no instability, weakness, incoordination, or decreased speed of joint motion.  Effusion has been noted four times since 1974.  The Veteran is able to walk more than one-quarter mile but less than one mile.  He always uses a knee brace, and has an antalgic gait.
 
On examination in August 2010, the examiner notes crepitus, tenderness, and guarding of movement.  There is also abnormal tracking of the patellar.  Ranges of motion of the right knee are to 90 degrees on active flexion and to 110 degrees on passive flexion; extension is full.  There is no objective evidence of pain following repetitive motion, and no additional limitation of motion following repetitive motion.  Drawer test is negative, and McMurray test is negative.  The Veteran continues to work full-time as a mail handler, and he took off less than one week in the past year due to right knee pain. 

In January 2014, the Veteran testified that his right knee locks and swells and aches, and that he has difficulty going up and down stairs.  He testified that he has fallen at times when his right knee locks up.

VA records, dated in September 2013, show effusion into the right knee joint.

The report of a July 2014 VA examination reveals flare-ups of knee pain with prolonged standing.  Ranges of motion of the right knee are to 95 degrees on flexion, with pain at the extreme of motion; and to 0 degrees on extension.  The examiner notes additional limitation in the ranges of motion of the right knee after repetitive use-i.e., flexion is limited to 85 degrees.  Contributing factors of functional loss include less movement than normal, pain on movement, swelling, disturbance of locomotion, and right antalgic gait.  The examiner also notes tenderness or pain to palpation of joint line.  Joint stability tests are normal.  There is no history of recurrent patellar subluxation or dislocation.  Additional physical findings include crepitus with motion and audible popping when the Veteran stands from sitting position, and an antalgic gait favoring the right leg.  The examiner notes that the Veteran's residuals of right knee injury with degenerative joint disease limit his ability to stand or walk for any significant period of time; and significantly limit the Veteran's musculoskeletal functionality-i.e., causing weakness, fatigability, and inhibiting coordination.

The report of a February 2015 VA examination reveals constant right knee pain with flare-ups.  The Veteran reports no changes in medication, procedures, or injections since the last VA examination.  Functional impairment due to flare-ups of right knee pain include difficulty in prolonged standing and sitting, difficulty in climbing stairs, difficulty in sexual activity, and difficulty in kneeling.  

On examination in February 2015, ranges of motion of the right knee are to 120 degrees on flexion with pain; and to 0 degrees on extension with pain.  There is no additional limitation of motion following repetitive-use testing.  There is no evidence of pain with weight-bearing.  There is evidence of localized tenderness or pain on palpation of the joint, described as moderate.  The examiner notes that pain, fatigue, weakness, lack of endurance, and incoordination significantly limits functional ability with repeated use over a period of time.  The Veteran reports severe flare-ups occurring once a week and lasting for two days.  Joint stability testing is normal.  The examiner notes no history of recurrent subluxation or recurrent patellar dislocation.  X-rays reveal mild degenerative changes in the right knee.  The Veteran recently retired from working as a mail handler; and his residuals of right knee injury with degenerative joint disease cause difficulty in prolonged standing, difficulty in getting in and out of a vehicle, and difficulty in loading and unloading equipment.

During an August 2015 VA examination, the Veteran reports flare-ups occurring twice a week and lasting for up to an hour.  He reports difficulty sitting or standing for prolonged periods, and difficulty walking and climbing stairs; he reportedly cannot kneel.  Ranges of motion of the right knee are to 95 degrees on flexion, and to 0 degrees on extension; limited motion inhibits normal use of knee, and pain causes additional functional loss.  There is no additional limitation of motion following repetitive-use testing. The examiner notes pain with weight-bearing, and localized tenderness or pain on palpation of the joint.  Contributing factors of functional loss include disturbance of locomotion, interference with sitting, interference with standing, and antalgic gait favoring right knee.  Joint stability testing is normal.  The Veteran wears a knee brace to decrease pain and for a feeling of greater stability.  No instability is demonstrated on examination.

During a May 2016 VA examination, the Veteran reports taking care of his right knee with braces and pain medication; and that, about two years ago, he started getting an injection every six months, which lasts about four-to-five months.  The right knee is stiff when he gets up in the morning, and he needs assistance to put on socks.  The right knee is better after 15-to-20 minutes of walking.  The Veteran reports flare-ups and right knee pain when walking up two flights of stairs, kneeling and squatting, standing for two-to-three hours, gardening and doing yardwork, walking for one hour, and lifting fifty pounds.  Ranges of motion of the right knee are to 95 degrees on flexion with pain, and to 0 degrees on extension.  There is no additional limitation of motion following repetitive-use testing. The examiner notes evidence of pain on weight-bearing, and localized tenderness or pain on palpation of the joint described as moderate. Contributing factors of functional loss include swelling that occurs from one-to-two times weekly, disturbance of locomotion, and interference with standing.  Joint stability testing is normal. The Veteran reports difficulties with gardening, kneeling, squatting, sexual activity, and climbing stairs due to right knee pain.  Flexion of his right knee greater than 25 percent causes his right knee pain to flare.  Instability is not demonstrated.

VA records, dated in January 2017, show that the Veteran has worn an "unloader" brace on his right knee for years and that he is in need of a replacement brace.

Limited Motion

In this case, the RO assigned a 10 percent disability evaluation based on arthritis and limited motion.

Separate evaluations may be assigned for compensable limitation of flexion or extension.

Here, throughout the rating period, the evidence reveals that the Veteran is able to achieve predominantly 90 degrees of right knee flexion.  The evidence reveals that the Veteran has "painful motion" of the right knee, which warrants at least a minimum compensable rating for the right knee joint pursuant to provisions of 38 C.F.R. § 4.59.  In this regard, the VA examinations appropriately evaluated range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on standing and walking, and instability.  Here, the Veteran has a bilateral knee disability; hence, neither knee is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

For an even higher evaluation, pursuant to Diagnostic Code 5260, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  None of the lay or medical evidence suggests that flexion is less than 45 degrees at any time, due to the DeLuca factors.  All range of motion testing reflects that the Veteran retains flexion far better than 45 degrees.   

Referable to Diagnostic Code 5261, the extension predominately is normal at 0 degrees; and a decrease in extension on repetitive use has not been demonstrated.  On one occasion in May 2006, there is a lack of 5 degrees of extension, which also warrants a 0 percent (noncompensable) rating.  In essence, the evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more. 

Lastly, there is no evidence of malunion or non-union of the tibia and fibula, to warrant evaluation under Diagnostic Code 5262.  

The preponderance of the evidence, therefore, is against a disability rating in excess of 10 percent under Diagnostic Code 5010-5260, based on findings of painful motion and limited flexion of the right knee.  Here, there is pain on motion.  However, there is no limitation of extension and remaining functional flexion is better than 30 degrees.

Meniscus Complications

Here, throughout the rating period, the Veteran has complained of stiffness, an audible popping, and locking of the right knee brought on by prolonged sitting.  He wears a knee brace constantly to help reduce his pain and swelling with activities such as standing, turning, and twisting.  Effusion into the joint also has been noted by examiners in 2007, in 2010, and in 2013.  Given the medical history of possible cartilage or ligament damage, and objective evidence of longstanding pain and swelling, as well as repeated effusions into the joint and the Veteran's complaints of locking throughout the rating period, the Board finds that a separate 20 percent, but no higher, rating is warranted under Diagnostic Code 5258 for associated meniscus complications of the right knee resulting in additional functional impairment.  Here, such manifestations have not resulted in an elevation of any evaluation under 38 C.F.R. §§ 4.40 and 4.45, as set forth in DeLuca.  See Lyles (cite omitted).  Accordingly, the criteria are met throughout the rating period.

Instability or Subluxation

In this case, throughout the rating period, there has been no objective evidence at any time of instability, even though the Veteran wore a knee brace.  The Board has considered the Veteran's lay reports of instability; however, in determining whether a compensable evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which fail to show any evidence of recurrent subluxation or patellar dislocation.  All stability testing is within normal limits.  Here, the Board finds the medical evidence, prepared by skilled professionals, is far more probative and more credible than the lay evidence.

The preponderance of the evidence, therefore, is against the assignment of a separate, compensable rating under Diagnostic Code 5257.  

The remaining codes for knee disabilities are not applicable.


ORDER

A disability rating in excess of 10 percent for residuals of right knee injury with degenerative joint disease is denied.

A disability rating of no more than 20 percent for associated meniscus complications of the right knee is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


